DETAILED ACTION
	This action is responsive to the following communications: the Application filed October 27, 2021, and Information Disclosure Statement filed on October 27, 2021.
	Claims 1-22 are pending. Claims 1 and 12 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on October 27, 2021. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-11 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11, 13, 14, 15, 16 and 20 of U.S. Patent No.10,854,302. Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by controlling to track a read count for each logical group from a first value to a second value.

Regarding independent claim 1, claims 1 and 11 of recited patent disclose the limitation of claim 1. A memory system, comprising: a nonvolatile memory including a plurality of memory cells, the plurality of memory cells being divided into a plurality of logical groups; and a memory controller electrically connected to the nonvolatile memory and configured to:
track a read count for each logical group from a first value to a second value;
apply a third value to each logical group by randomly selecting numbers within a predetermined range of read count values, an uppermost value of the predetermined range being a value for determining whether to perform a refreshing process, the third value being a difference between the first value and the second value;
determine whether the tracked read count for each logical group reaches the second value for the logical group; and
read data from the logical group when the read count for the logical group has reached the second value. Noted: when recited patent ‘302 discloses: the plurality of memory cells is divided in a plurality of groups, and each group is assigned a threshold read count value from predetermined range of read count values, meaning the plurality of memory cells include first, second or third values. 

Regarding claim 5, claim 2 of recited patent discloses the limitation of claim 5. The memory system according to claim 1, wherein the memory controller is further configured to perform the refreshing process by which the read data is written to at least one of the plurality of memory cells.

Regarding claim 6, claim 3 of recited patent discloses the limitation of claim 6. The memory system according to claim 1, wherein the memory controller is further configured to perform the refreshing process by which the read data is written to at least one of the plurality of memory cells only if the read data has more bit errors than a predetermined reference level.

Regarding claim 7, claim 4 of recited patent discloses the limitation of claim 7. The memory system according to claim 1, wherein different third values within the predetermined range are applied to different logical groups of the plurality of logical groups. (see interpreted on claim 1).

Regarding claim 8, claim 5 of recited discloses the limitation of claim 8. The memory system according to claim 1, wherein the memory controller is configured to compare the read count to the second value for each logical group at predetermined time intervals.

Regarding claim 9, claim 7 of recited patent discloses the limitation of claim 9.
 The memory system according to claim 1, wherein the memory controller is configured to apply the third value for each logical group by selecting the numbers within the predetermined range such that a total number of logical groups in the plurality of logical groups having the third value in common is less than or equal to a predetermined number and such that an inter-group distance in a predetermined read sequence for the logical groups is greater than or equal to a predetermined distance for the logical groups having the third value in common.

Regarding claim 10, claim 8 of recited patent disclose the limitation of claim 10.  The memory system according to claim 9, wherein the predetermined read sequence is a sequential read in a logical address space.

Regarding independent claim 11, claims 1, 11 and 16 of recited patent disclose the limitation of claim 11. The memory system according to claim 1, wherein the number of memory cells in each logical group is not equal. 12, A method of controlling a nonvolatile memory, the nonvolatile memory including a plurality of memory cells, the plurality of memory cells being divided into a plurality of logical groups, the method comprising: tracking a read count for each logical group from a first value to a second value; applying a third value to each logical group by randomly selecting numbers within a predetermined range of read count values, an uppermost value of the predetermined range being a value for determining whether to perform a refreshing process, the third value being a difference between the first value and the second value; determining whether the tracked read count for each logical group reaches the second value for the logical group; and reading data from the logical group when the read count for the logical group has reached the second value. Noted: when recited patent ‘302 discloses: the plurality of memory cells is divided in a plurality of groups, and each group is assigned a threshold read count value from predetermined range of read count values, meaning the plurality of memory cells include first, second or third values. 

Regarding claim 16, claim 13 of recited patent discloses the limitation of claim 16. The method according to claim 12, further comprising: performing the refreshing process by which the read data is written to at least one of the plurality of memory cells.

Regarding claim 17, claim 14 of recited patent discloses the limitation of claim 17. The method according to claim 12, further comprising: performing the refreshing process by which the read data is written to at least one of the plurality of memory cells only if the read data has more bit errors than a predetermined reference level.

Regarding claim 18, claim 15 of recited patent discloses the limitation of claim 18.  The method according to claim 12, wherein different third values within the predetermined range are applied to different logical groups of the plurality of logical groups. 19, The method according to claim 12, further comprising: comparing the read count to the second value for each logical group at predetermined time intervals.

Regarding claim 19, claim 20 of recited patent discloses the limitation of claim 19. The method according to claim 12, further comprising: comparing the read count to the second value for each logical group at predetermined time intervals.


	Claims 1-22 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-18 of U.S. Patent No.11,189,353. Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by controlling to track a read count for each logical group from a first value to a second value.

	Regarding independent claim1, claims 1 and 10 of recited patent disclose the limitation of claim 1. A memory system, comprising: a nonvolatile memory including a plurality of memory cells, the plurality of memory cells being divided into a plurality of logical groups; and a memory controller electrically connected to the nonvolatile memory and configured to:
track a read count for each logical group from a first value to a second value;
apply a third value to each logical group by randomly selecting numbers within a predetermined range of read count values, an uppermost value of the predetermined range being a value for determining whether to perform a refreshing process, the third value being a difference between the first value and the second value;
determine whether the tracked read count for each logical group reaches the second value for the logical group; and
read data from the logical group when the read count for the logical group has reached the second value.

	Regarding claim 2, claims7 and 16 of recited patent disclose the limitation of claim 2. The memory system according to claim 1, wherein the first value is smaller than the second value.

	Regarding claim 3, claims 7 and  16 of recited patent disclose the limitation of claim 3. The memory system according to claim 1, wherein the second value is smaller than the first value.
	Noted: Although the recited patent of claims 7 and 16 does not explicitly disclose a limitation of claim 2, 3, 13 and 14, however, claim 16 of recited patent disclose a similar concept of claims 2, 3, 13 and 14. For example claim 16 of recited patent discloses: Applying the threshold read count VALUE for each group by selecting the numbers within the predetermine range such that a total number of groups in plurality of groups having a particular threshold READ COUNT VALUE in common is  LESS than or EQUAL to a predetermined number an inter-group distance in a predetermined read sequence for the groups in GREATER than Or EQUAL to a predetermined distance for the groups with a particular threshold READ COUNT VALUE in common.


	Regarding claim 4, claim 2 of recited patent disclose the limitation of claim 2. 	The memory system according to claimi1, wherein a lowermost value of the predetermined range is smaller than the uppermost value by ten percent.

	Regarding claim 5, claim 3 of recited patent discloses the limitation of claim 5. The memory system according to claim 1, wherein the memory controller is further configured to perform the refreshing process by which the read data is written to at least one of the plurality of memory cells.

	Regarding claim 6, claim 4 of recited patent disclose the limitation of claim 6. The memory system according to claim 1, wherein the memory controller is further configured to perform the refreshing process by which the read data is written to at least one of the plurality of memory cells only if the read data has more bit errors than a predetermined reference level.

	Regarding claim 7, claim 5 of recited patent discloses the limitation of claim 7. The memory system according to claim 1, wherein different third values within the predetermined range are applied to different logical groups of the plurality of logical groups.

	Regarding claim 8, claim 6 of recited patent discloses the limitation of claim 8. The memory system according to claim 1, wherein the memory controller is configured to compare the read count to the second value for each logical group at predetermined time intervals.

	Regarding claim 9, claim 7 of recited patent discloses the limitation of claim 9. The memory system according to claim 1, wherein the memory controller is configured to apply the third value for each logical group by selecting the numbers within the predetermined range such that a total number of logical groups in the plurality of logical groups having the third value in common is less than or equal to a predetermined number and such that an inter-group distance in a predetermined read sequence for the logical groups is greater than or equal to a predetermined distance for the logical groups having the third value in common.

	Regarding claim 10, claim 8 of recited patent discloses the limitation of claim 10. The memory system according to claim 9, wherein the predetermined read sequence is a sequential read in a logical address space.

	Regarding claim 11, claim 9 of recited patent discloses the limitation of claim 11. The memory system according to claim 1, wherein the number of memory cells in each logical group is not equal. 

	Regarding independent claim 12, claims 1 and 10 of recited of patent disclose the limitation of claim 12. A method of controlling a nonvolatile memory, the nonvolatile memory including a plurality of memory cells, the plurality of memory cells being divided into a plurality of logical groups, the method comprising: tracking a read count for each logical group from a first value to a second value; applying a third value to each logical group by randomly selecting numbers within a predetermined range of read count values, an uppermost value of the predetermined range being a value for determining whether to perform a refreshing process, the third value being a difference between the first value and the second value; determining whether the tracked read count for each logical group reaches the second value for the logical group; and reading data from the 
logical group when the read count for the logical group has reached the second value.

	Regarding claim 13, claims 7 and 16 of recited patent disclose the limitation of claim 13. The method according to claim 12, wherein the first value is smaller than the second value.

	Regarding claim 14, claim 7 and 16 of recited patent disclose the limitation of claim 14. The method according to claim 12, wherein the second value is smaller than the first value.
	Noted: Although the recited patent of claims 7 and 16 does not explicitly disclose a limitation of claim 2, 3, 13 and 14, however, claim 16 of recited patent disclose a similar concept of claims 2, 3, 13 and 14. For example claim 16 of recited patent discloses: Applying the threshold read count VALUE for each group by selecting the numbers within the predetermine range such that a total number of groups in plurality of groups having a particular threshold READ COUNT VALUE in common is  LESS than or EQUAL to a predetermined number an inter-group distance in a predetermined read sequence for the groups in GREATER than Or EQUAL to a predetermined distance for the groups with a particular threshold READ COUNT VALUE in common.


	Regarding claim 15, claim 11 of recited patent discloses the limitation of claim 15. The method according to claim12, wherein a lowermost value of the predetermined range is smaller than the uppermost value by ten percent.

	Regarding claim 16, claim 12 of recited patent discloses the limitation of claim 16. The method according to claim 12, further comprising: performing the refreshing process by which the read data is written to at least one of the plurality of memory cells.

	Regarding claim 17, claim 13 of recited patent discloses the limitation of claim 17. The method according to claim 12, further comprising: performing the refreshing process by which the read data is written to at least one of the plurality of memory cells only if the read data has more bit errors than a predetermined reference level.

	Regarding claim 18, claim 14 of recited patent disclose the limitation of claim 18. The method according to claim 12, wherein different third values within the predetermined range are applied to different logical groups of the plurality of logical groups. 19, The method according to claim 12, further comprising: comparing the read count to the second value for each logical group at predetermined time intervals.

	Regarding claim 19, claim 15 of recited patent disclose the limitation of claim 15. The method according to claim 12, further comprising: comparing the read count to the second value for each logical group at predetermined time intervals.

	Regarding claim 20, claim 16 of recited patent disclose the limitation of claim 20. The method according to claim 12, further comprising: applying the third value for each logical group by selecting the numbers within the predetermined range such that a total number of logical groups in the plurality of logical groups having the third value in common is less than or equal to predetermined number and such that an inter-group distance in a predetermined read sequence for the logical groups is greater than or equal to a predetermined distance for the logical groups having the third value in common.

	Regarding claim 21, claim 17 of recited patent discloses the limitation of claim 21. The method according to claim 20, wherein the predetermined read sequence is a sequential read in a logical address space.

	Regarding claim 22, claim 18 of recited patent discloses the limitation of claim 22. The method according to claim12, wherein the number of memory cells in each logical group is not equal. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827